In re Alabama Great Southern Railroad Company; Southern Region Industrial Realty Inc.; Central of Georgia Railroad Company; Cincinnati New Orleans and Texas Pacific Railway Company; Norfolk Southern Corporation et al.; Norfolk Southern Railway Company; Norfolk and Western Railway Company;—Plaintiffis); Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. D, Nos. 410-025; to the Court of Appeal, First Circuit, No. 99 CW 2206.
Denied.
MARCUS, J., not on panel; KNOLL, J., would grant the writ.